             Case 3:18-cv-05156-JSC Document 11 Filed 11/26/18 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 8                                SAN FRANCISCO DIVISION
 9 STRIKE 3 HOLDINGS, LLC,                              Case Number: 3:18-cv-05156-JSC
10                         Plaintiff,                   Honorable Jacqueline Scott Corley
11 vs.                                                  [PROPOSED] ORDER ON PLAINTIFF’S
12 JOHN DOE subscriber assigned IP address              EX-PARTE APPLICATION FOR
                                                        EXTENSION OF TIME WITHIN WHICH
   107.206.248.234,
13                                                      TO EFFECTUATE SERVICE ON JOHN
                     Defendant.                         DOE DEFENDANT AND FOR
14                                                      ADJOURNMENT OF THE INITIAL
                                                        CASE MANAGEMENT CONFERENCE
15

16

17          THIS CAUSE came before the Court upon Plaintiff’s Ex-Parte application for an Order
18 extending the time within which to effectuate service on John Doe Defendant and adjourning

19 the Initial Case Management Conference currently scheduled for November 29, 2018, and the

20 Court, finding good cause, does hereby order as follows:
                                                                                  Feb.
21          ORDER: Plaintiff’s application is granted. Plaintiff shall have until March 19, 2019 to
22 effectuate service of a summons and Amended Complaint on Defendant and the Initial Case

23 Management Conference scheduled for November 29, 2018 is adjourned sine die. continued to 3/28/19.

24          SO ORDERED this ______
                             26    day of _______________________,
                                           November                2018.
25
                                                 By:_______________________________
26
                                                 United States Magistrate Judge
27                                               Honorable Jacqueline Scott Corley

28
                                                    1

     [Proposed] Order on Plaintiff’s Ex-Parte Application for Extension to Effectuate Service and for
     Adjournment of the Initial Case Management Conference            Case No. 3:18-cv-05156-JSC
